COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Zachary J. Williams v. Max B. Mutia
Appellate case number:      01-19-00340-CV
Trial court case number:    19-DCV-227230
Trial court:                434th District Court of Fort Bend County

        On May 3, 2019, appellant, Zachary J. Williams, filed a notice of appeal from the
trial court’s April 4, 2019 “order denying [appellant’s] Motion for Reconsideration.” On
October 15, 2019, this Court issued a memorandum opinion dismissing the appeal for
nonpayment of all required fees. That same day, appellant filed a motion for rehearing,
and subsequently, on December 4, 2019, appellant paid all required fees. Accordingly, on
January 23, 2020, this Court issued an order granting appellant’s motion for rehearing,
reinstating the case on the Court’s active docket. See TEX. R. APP. P. 49.1, 49.3.
       This Court generally has jurisdiction only over appeals from final judgments and
specific interlocutory orders that the legislature has designated as appealable orders. See
CMH Homes v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011); see also TEX. CIV. PRAC. &
REM. CODE § 51.014. Our review of the record does not indicate that appellant has
appealed from a final judgment or an otherwise appealable order.
       The appellate record indicates that on February 4, 2019, the trial court entered a
“Final Summary Judgment,” disposing of all claims in the underlying litigation.
Subsequently, on March 5, 2019, appellant filed a “Motion for Reconsideration” of the
February 4, 2019 Final Summary Judgment order. On April 4, 2019, the trial court entered
an order denying appellant’s Motion for Reconsideration. Appellant’s May 3, 2019 notice
of appeal of the trial court’s April 4, 2019 order followed.
       “An order denying a motion to reconsider is not an appealable order.” Toyota Motor
Sales, U.S.A., Inc. v. Reavis, 05-18-00794-CV, 2018 WL 4927215, at * (Tex. App.—Dallas
Aug. 31, 2018, no pet.); Montiel v. Lechin, 01-18-00781-CV, 2019 WL 1186695, at *3
(Tex. App–Houston [1st Dist.] Mar. 14, 2019, no pet.); State Office of Risk Mgmt. v.
Berdan, 335 S.W.3d 421, 428 (Tex. App.—Corpus Christi-Edinburg 2011, pet. denied).
Accordingly, based on our review of the record, appellant does not appear to appeal from
a final judgment or other appealable order.
       The Court therefore orders appellant to file a written response, with citation to law
and the record, demonstrating that this Court has appellate jurisdiction over this appeal
from the trial court’s order denying appellant’s Motion for Reconsideration. Failure to
respond will result in dismissal of the appeal for lack of jurisdiction. See TEX. R. APP. P.
42.3(a), 43.2(f). Appellant’s response is due in this Court within fifteen days of the
date of this order. We further request appellee to file a reply to appellant’s written
response regarding our jurisdiction over this appeal. Appellee’s reply, if any, is due
within fifteen days the date of appellant’s response is filed.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                  Acting individually     Acting for the Court

Date: __February 11, 2021__